Title: To John Adams from United States House of Representatives, 7 April 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					April 7, 1790
				
				The House of Representatives have passed a bill, entitled “An act further to suspend part of an act, entitled ‘An act to regulate the collection of the duties imposed by law on the tonnage of ships or vessels, and on goods, wares, and merchandises, imported into the United States;” in which they request the concurrence of the Senate.
				
					
				
				
			